                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI


    DAVID HARTLEY and TIMOTHY                         )
    DELISLE, individually and on behalf of            )
    all others similarly situated,                    )
                                                      )   Case No. 4:18-cv-00267-HFS
                   Plaintiffs,                        )
                                                      )
            v.                                        )
                                                      )
    SIG SAUER, INC.,                                  )
                                                      )
                   Defendant.                         )
                                                      )

                   PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY
                       APPROVAL OF CLASS ACTION SETTLEMENT

       For the reasons set forth in the accompanying Memorandum of Law submitted herewith,

Plaintiffs respectfully request that this Court enter an Order: (1) conditionally certifying a class

action with respect to the claims against Defendant pursuant to Federal Rules of Civil Procedure

Rules 23(a) and 23(b)(3) for the purpose of effectuating a class action settlement of the claims

against Defendant; (2) preliminarily approving the settlement; (3) directing notice to Settlement

Class Members consistent with the notice plan in the Settlement Agreement; (4) appointing

Bonner C. Walsh of Walsh PLLC, Tim E. Dollar of Dollar Burns & Becker, L.C., and Matthew

D. Schelkopf of Sauder Schelkopf LLC as Class Counsel; and (5) scheduling a final approval

hearing. A [Proposed] Order Preliminarily Approving the Proposed Settlement shall be tendered

as an attachment to the Memorandum of Law submitted in support of preliminary approval.



Dated: January 30, 2020                        Respectfully Submitted,


                                               /s/ Bonner C. Walsh


                                                  1
Bonner Walsh (admitted pro hac vice)
WALSH PLLC
1561 Long Haul Road
Grangeville, ID 83530
Telephone: (541) 359-2827
Facsimile: (866) 503-8206
bonner@walshpllc.com

Tim E. Dollar MO # 33123
Dollar Burns & Becker, L.C.
1100 Main Street, Suite 2600
Kansas City, MO 64105
(T): (816) 876-2600
(F): (816) 221-8763
timd@dollar-law.com

Matthew D. Schelkopf (admitted pro hac vice)
Sauder Schelkopf LLC
1109 Lancaster Ave.
Berwyn, PA 19312
(T): (610) 200-0581
(F): (610) 421-1326
mds@sstriallawyers.com


Proposed Class Counsel




  2
                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that a true and correct copy of the foregoing

PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS

ACTION SETTLEMENT was electronically filed on January 30, 2020, using the Court’s

EC/CMF system, thereby electronically serving it on all counsel of record.



                                             /s/ Bonner C. Walsh




                                                3
